Citation Nr: 1140482	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-41 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee, with instability.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from December 1985 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2011, the Veteran cancelled a scheduled videoconference hearing in connection with this appeal.


FINDING OF FACT

In July 2011, the Veteran submitted a written request to withdraw his appeal in the matter of entitlement to increased ratings for his bilateral knee disability.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal in the matter of entitlement to increased ratings for bilateral knee disability, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw the appeal seeking entitlement to increased ratings for his bilateral knee disability, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 in this matter.

In July 2011, the Veteran requested to withdraw his appeal seeking entitlement to increased ratings for bilateral knee disability.  Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

The Veteran has withdrawn his appeal in the matter of entitlement to increased ratings for bilateral knee disability.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in these matters must be dismissed.


ORDER

As the Board has no jurisdiction in such matters, the appeal seeking increased ratings for bilateral knee disability is dismissed without prejudice.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


